Citation Nr: 0316012	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to service connection for a left shoulder 
disorder.  

6.  Entitlement to service connection for a right shoulder 
disorder.  

7.  Entitlement to service connection for residuals of injury 
to the right forearm.  

8.  Entitlement to service connection for a chronic organic 
disability manifested by indigestion.  

9.  Entitlement to a compensable evaluation for service-
connected acne vulgaris/folliculitis.  

10.  Entitlement to a compensable evaluation for a service-
connected fungus infection of the right foot.  

11.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable evaluations.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from April 1995 to January 
1998.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Oakland, California VA RO.  In July 2000, the Board 
remanded the case to the RO for additional development.  The 
case was returned to the Board in June 2003.  


REMAND

Following the Board Remand, correspondence from the RO was 
sent to the veteran at his last known address requesting 
additional information regarding claimed treatment for the 
disabilities on appeal.  The record reflects that several 
letters from the RO were returned as "not deliverable as 
addressed, unable to forward."  

A November 2002 Address Information Request (VA Form 70-3443) 
reflects that attempts were made to determine the veteran's 
current address.  In addition, other evidence in the file 
shows that attempts were made to locate his whereabouts, 
including via the Internet and through his representative.  
These attempts were unsuccessful.  

However, the Board notes that printouts contained in the 
claims file suggest that the veteran is in receipt of 
educational assistance benefits under the Montgomery GI Bill 
(Chapter 30).  The printout forms note two different 
addresses for the veteran that have not been investigated by 
the RO.  The most recent printout notes an address for the 
veteran in Nevada City, Nevada.  A supplemental statement of 
the case sent to this address was apparently not returned.  
In view of the fact that the veteran may be receiving VA 
educational assistance benefits at the Nevada address, an 
attempt to contact the veteran in connection with the instant 
claims is appropriate.  

In addition, in the July 2000 Remand, it was noted that for 
service members who served in the Southwest Asia theater of 
operations during the Persian Gulf War, and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected, provided that the disability became 
manifest during active service in the Southwest Asia theater 
of operations, or became manifest to a degree of 10 percent 
disabling or more not later than December 31, 2006; and 
provided that the disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 (2002).  

The RO was instructed to consider the potential applicability 
of 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317 with respect to 
all of the veteran's service connection claims on appeal and 
to afford the veteran the opportunity to clarify whether he 
has any argument pertinent thereto.  It was noted that it 
could be prejudicial for the Board to discuss the potential 
applicability or inapplicability of these laws and 
regulations in the first instance.  In this regard, it is 
noted that the January 2003 Supplemental Statement of the 
Case, only addressed the increased rating claims and the RO 
did not address or consider the applicability of 38 U.S.C.A. 
§ 1117 or 38 C.F.R. § 3.317 with respect to any of the 
veteran's claims for service connection.  In the opinion of 
the Board, such claims should be considered by the RO.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, the Board notes that the Veterans Claims Assistance 
Act (VCAA) of 2000 became effective during the pendency of 
this appeal.  38 U.S.C.A. § 5100 et. seq. (West 2002).  There 
have also been final regulations promulgated to implement the 
new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  On Remand, the RO must assure 
compliance with the provisions of the VCAA.  

In this regard, it is noted that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (c) (2002).  In this case, the veteran was not 
scheduled for VA examinations in connection with the claims 
as instructed by the July 2000 Remand, presumably since a 
current, valid address was not of record.  In the event that 
the veteran's current address is obtained, he should be 
scheduled for VA skin and orthopedic examinations to 
determine the nature, extent and etiology of his service-
connected skin disorders and his claimed right elbow/forearm 
condition.  Pertinent medical records should also be obtained 
and associated with the claims file.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should make an additional 
attempt to identify a current, valid 
mailing address for the veteran.  In 
particular, the RO should review recent 
VA records related to his receipt of 
educational assistance benefits in order 
to determine his proper mailing address.  

2.  In the event that a valid address is 
obtained, the RO should contact the 
veteran and request that he identify the 
names and addresses of any medical care 
providers, private or VA, who treated him 
for skin problems since service.  After 
securing any necessary release, the RO 
should obtain these records for 
association with the claims file.  The 
veteran also has the right to submit 
additional evidence and argument on any 
of the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

3.  Assuming that a valid address for the 
veteran is obtained, the RO should 
schedule him for an examination 
coincident with a flare-up in his skin 
disorders.  A copy of the claims file 
should be provided to the examiner for 
review before the examination.  The 
examiner is requested to address the 
frequency and intensity of such episodes 
reported by the veteran, as well as 
evident physical manifestations, with 
consideration of the criteria in 38 
C.F.R. § 4.118 (2002).  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination. 

4.  The RO should also schedule the 
veteran for an examination of his right 
elbow/forearm.  A copy of the claims file 
should be provided to the examiner before 
the examination.  The examiner is 
specifically requested to state whether 
the veteran manifests any disabling 
residuals from an in-service injury to 
the right forearm/elbow area.  If such 
injury, characterized by a contusion and 
an abrasion, resolved without sequalae, 
the examiner should so state.  

5.  The veteran should be advised that 
failure to report for the scheduled 
examinations may have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2002).  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied.  
Appropriate notice should be provided to 
the veteran.  

7.  After any indicated corrective action 
has been completed, the RO should again 
review the record and re-adjudicate all 
matters on appeal, with consideration of 
38 U.S.C.A. §§ 1117, 1154(b) (West 2002); 
and 38 C.F.R. § 3.317 as well as other 
potentially applicable laws and 
regulations raised by the record.  If any 
benefit sought on appeal remain denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


